UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5135


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CEDRIC MONTRELLE AGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cr-00078-BEL-2)


Submitted:   September 23, 2011          Decided:   September 29, 2011


Before WILKINSON, KEENAN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Vitek, VITEK LAW LLC, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Sean B.
O’Connell,   Assistant   United  States   Attorney,   Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cedric Montrelle Age appeals from his conviction for

interstate transportation of stolen firearms.                          Age entered a

conditional guilty plea, reserving the right to challenge on

appeal the denial of his motion to suppress.                           On appeal, Age

contends that his motion should have been granted because the

district court failed to analyze the reliability of the drug dog

that alerted on the car and, without a determination of the

reliability,         probable    cause    for    the   search    was    lacking.      We

affirm.

              The Supreme Court has repeatedly held that a drug dog

sniff is not a search under the Fourth Amendment and a reliable

dog     alert    provides       probable       cause   that     illegal    drugs    are

present.        Illinois v. Caballes, 543 U.S. 405, 409-10 (2005).

Moreover,       we    have    rejected     a     requirement     that     “dog     alert

testimony must satisfy the requirements for expert scientific

testimony . . . [because] the dog’s alert . . . would serve not

as actual evidence of drugs, but simply to establish probable

cause    to     obtain    a     warrant    to    search   for     such    substantive

evidence.”       United States v. Allen, 159 F.3d 832, 839-40 (4th

Cir. 1998).

              Assuming,       without     deciding,     that     we    would     require

specific evidence of a dog’s reliability before permitting his

alert to provide probable cause, we find sufficient evidence in

                                            2
this case.       The Government provided evidence regarding the dog’s

detailed training and continuing certification.                           Moreover, the

officer testified that he had worked with the dog for years, and

the    dog’s    alerts   were   80-90%     correct. 1         Hence,      the     district

court’s       implicit   finding    that       the    dog    was   reliable       was   not

clearly erroneous.

               Moreover, the dog’s alert was not the only evidence

that       established   probable    cause.           In    addition   to    the    dog’s

positive       indication,   there    was       the    following:      the      smell   of

marijuana emanating from the car, the conflicting information

given by the car’s occupants on the ownership of the car and the

destination,       the   fact      that    Age       did    not    know     his    female

companion, Age’s physical reaction to being asked to exit the

car, a passenger’s response to questioning regarding contraband,

and the cigars and air fresheners in the car. 2                           Based on the

totality of the circumstances, there was clear probable cause to



       1
       Probable cause is “a fair probability that contraband or
evidence of a crime will be found in a particular place.”
Illinois v. Gates, 462 U.S. 213, 238 (1983).   Because probable
cause does not require certainty, a low percentage of false
positives is not fatal to the finding that a drug detection dog
is properly trained and certified. United States v. Scott, 610
F.3d 1009, 1014 (8th Cir. 2010), cert. denied, 131 S. Ct. 964
(2011).
       2
        Based on his training and experience, the arresting
officer testified regarding these circumstances and their
indication of criminal behavior.



                                           3
search the vehicle.          See United States v. Donnelly, 475 F.3d

946, 955 (8th Cir. 2007) (holding that a 54% accuracy rating for

a drug dog, Baron, did not undermine the existence of probable

cause, “taking into account the totality of the circumstances

present at the scene . . . , [the defendant’s] behavior and

condition, Baron’s history and pedigree, and Baron’s positive

indication of drugs within the vehicle”).

              Accordingly, we hold that the district court properly

found that the search was a lawful search and the evidence found

therein was not subject to suppression.               As such, we affirm

Age’s conviction.        We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      4